United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                   No. 08-2907
                                   __________

Champagne Louis Roederer,              *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
                                       *
J. Garcia Carrion, S.A.;               *
Friend Wine Marketing, Inc.,           *
d/b/a CIV USA,                         *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: March 10, 2009
                               Filed: June 24, 2009
                                ___________


Before MURPHY, MELLOY, and SHEPHERD, Circuit Judges.

SHEPHERD, Circuit Judge.

       Champagne Louis Roederer (“Roederer”) appeals the district court’s dismissal
on summary judgment of its trademark infringement suit against J. Garcia Carrion,
S.A. (“Carrion”) and Friend Wine Marketing, Inc., d/b/a CIV USA (“CIV USA”) on
the ground that Roederer’s suit was barred by the equitable doctrine of laches. We
reverse and remand.
                                           I.

      Roederer is a wine producer incorporated under the laws of France. Roederer
produces, among other things, an expensive champagne that is sold under the name
“Cristal.” Created in 1876 as the official wine of the Imperial Court of Russia for Tsar
Alexander II, Cristal has achieved significant notoriety, as the appellees put it, as the
champagne of the “tsars and the stars.” Roederer has registered the trademark
“CRISTAL CHAMPAGNE” and the trademark and design “CRISTAL
CHAMPAGNE LR” in the United States.

      Carrion is a Spanish corporation owned by Priesca, another Spanish
corporation. Jaume Serra is a Spanish winery also owned by Priesca. In August 1998,
Jaume Serra and Carrion merged into a single entity operating under the Carrion
name.

      Jaume Serra began making cava, a type of sparkling wine distinct from
champagne, in 1984. By 1987, Jaume Serra was selling cava under the names
“Cristalino Jaume Serra” or “Cristalino.” By 1989, Jaume Serra was selling Cristalino
cava in the United States. Early sales were small, but by 1997 Cristalino sales had
grown to nearly 400,000 bottles in the United States.

      CIV USA is an importer. CIV USA began importing Jaume Serra wine into the
United States in either 1991 or 1992. CIV USA currently imports, distributes, and
markets Carrion products in the United States.

       Roederer successfully objected to Jaume Serra’s attempt to register the
“CRISTALINO” mark in Spain in 1989. Roederer filed a similar objection to the
registration of the “CRISTALINO JAUME SERRA” mark in Colombia in 1991, but
abandoned the proceedings in 2000 for unexplained reasons. Similarly, Roederer at



                                          -2-
first opposed Jaume Serra’s application to register “CRISTALINO JAUME SERRA”
in the United States, but abandoned that opposition in 1997.

       Agents of Roederer first learned that Cristalino was being sold in the United
States in 1995. During proceedings unrelated to the appellees before the United States
Patent and Trademark Office (“PTO”), Roederer’s attorneys came across an affidavit
indicating that “a sparkling wine from Spain called Cristalino” had been found on sale
at a Cost Plus store in California on June 8, 1995.

       After the merger of Carrion and Jaume Serra, Carrion began modernizing and
expanding its winery facilities because, as it acknowledges, Jaume Serra’s facilities
were antiquated at the time of the merger. Carrion spent 14 million euros from 1997
to 2002 improving Jaume Serra’s cava production. These improvements were not
directed solely at Cristalino cava, as Carrion produces three different brands of cava,
plus several “private label” cavas for retailers. The renovations increased the total
output of the Jaume Serra plant from 4 million bottles in 1997 to 15 million in 2003.
Of the 15 million bottles produced in 2003 at the Jaume Serra plant, approximately
1.3 million of the bottles were Cristalino, or about 9%.

       In February 2002, Carrion’s United States intent-to-use trademark application
to register the “CRISTALINO” mark was published for opposition. In June and July
2002, Roederer responded with cease-and-desist letters requesting that Carrion
withdraw its application for the “CRISTALINO” mark. Carrion refused. After
settlement talks failed, Roederer filed its notice of opposition with the Trademark
Trial and Appeal Board (“Trademark Board”). Roederer filed the present lawsuit in
January 2006, and Roederer’s opposition before the Trademark Board was stayed
pending this suit.

      The district court dismissed on summary judgment Roederer’s suit for
trademark infringement on the ground that its claims were barred by the equitable

                                         -3-
doctrine of laches. First, the court determined that both CIV USA and Carrion had
standing to assert Jaume Serra’s defenses. Second, it determined that Roederer was
put on constructive notice that Cristalino was being sold in the United States in 1995
when its attorneys read in the affidavit that Cristalino was being sold at a chain of
convenience stores in California. The court ruled that it would be inequitable to
permit Roederer’s request for injunctive relief to proceed because Carrion made
substantial investments in the Jaume Serra facilities during the seven-year period
between 1995 and 2002, when Roederer first objected to Carrion’s use of the
“CRISTALINO” mark in the United States.1

                                           II.

       Typically, “[w]e review de novo the district court’s grant of summary judgment,
applying the same standards as the district court.” Schwan’s IP, LLC v. Kraft Pizza
Co., 460 F.3d 971, 973 (8th Cir. 2006). However, “[t]he determination of whether
laches applies in the present case was a matter within the sound discretion of the
district court, and we, accordingly, review the district court’s application of laches for
an abuse of discretion.” Brown-Mitchell v. Kansas City Power & Light Co., 267 F.3d
825, 827 (8th Cir. 2001) (citation omitted). “Whether laches should be applied
depends upon the facts of the particular case . . . .” Garrett v. Gen. Motors Corp., 844
F.2d 559, 562 (8th Cir. 1988).

      Laches is an equitable defense to an action to enforce a trademark. Hubbard
Feeds, Inc. v. Animal Feed Supplement, Inc., 182 F.3d 598, 601 (8th Cir. 1999).


      1
        The district court also considered two additional issues: (1) whether the general
rule that laches is inapplicable to suits seeking injunctive relief should apply here, and
(2) whether the public’s confusion about the two products was so inevitable that the
public interest should override the court’s conclusion that Roederer’s suit should be
dismissed. Given that the district court abused its discretion in granting the appellees’
laches defense, we need not consider these additional issues.

                                           -4-
“Laches applies when a claimant inexcusably delays in asserting its claim and thereby
unduly prejudices the party against whom the claim ultimately is asserted.” Id. at 602.
“[A] defendant must demonstrate the presence of three elements in order to
successfully assert laches as a defense: (1) a delay in asserting a right or a claim; (2)
that the delay was not excusable; and (3) that there was undue prejudice to the party
against whom the claim is asserted.” Kason Indus., Inc. v. Component Hardware
Group, Inc., 120 F.3d 1199, 1203 (11th Cir. 1997).

       In addition, in trademark suits, courts consider two additional factors when
evaluating the merits of a laches defense: (1) the doctrine of progressive
encroachment, and (2) notice to the defendant of the plaintiff’s objections to the
potentially infringing mark. First, under the doctrine of progressive encroachment,
the time of delay is to be measured not from when the plaintiff first learned of the
potentially infringing mark, but from when such infringement became actionable and
provable. See Angel Flight of Ga., Inc. v. Angel Flight Am., Inc., 522 F.3d 1200,
1207 (11th Cir. 2008) (“Under the doctrine of progressive encroachment, delay is to
be measured from the time at which the plaintiff knows or should know she has a
provable claim for infringement.” (quotation omitted)); Kason Indus., 120 F.3d at
1206 (“[A] court should consider, in its assessment of laches, progressive
encroachment, damage the plaintiff was suffering, and the likelihood of confusion at
the time the plaintiff sued.”); Sara Lee Corp. v. Kayser-Roth Corp., 81 F.3d 455, 462
(4th Cir. 1996) (laches defense is inapplicable where plaintiff chose to delay suit
“until its right to protection had clearly ripened”); 6 J. Thomas McCarthy, McCarthy
on Trademarks and Unfair Competition § 31.19 (4th ed. 2009) (owner of a mark “has
no obligation to sue until the likelihood of confusion looms large” and “cannot be
guilty of laches until his right ripens into one entitled to protection” (quotation
omitted)). The doctrine of progressive encroachment makes sense. Otherwise,
trademark holders would be hoisted upon the horns of an inequitable dilemma—sue
immediately and lose because the alleged infringer is insufficiently competitive to



                                          -5-
create a likelihood of confusion, or wait and be dismissed for unreasonable delay. See
Sara Lee Corp., 81 F.3d at 462.

       Second, courts tend to reject a defendant’s assertion of the laches defense when
the defendant knew that the plaintiff objected to the use of the mark. This rule can be
understood either as an analogue to assumption of risk, or as a factor that prevents the
defendant from suffering undue prejudice. See McCarthy, supra, § 31:12. In either
event, forewarning of a plaintiff’s objections generally prevents a defendant from
making a laches defense. See Elvis Presley Enters., Inc. v. Capece, 141 F.3d 188, 205
(5th Cir. 1998) (“Any acts after receiving a cease and desist letter are at the
defendant’s own risk because it is on notice of the plaintiff’s objection to such acts.”);
Conan Props., Inc. v. Conans Pizza, Inc., 752 F.2d 145, 151-52 (5th Cir. 1985) (stating
that defendant opened business “at its own peril, without the defense of laches” after
receiving plaintiff’s cease and desist letter); Citibank v. Citibanc Group, Inc., 724 F.2d
1540, 1546-47 (11th Cir. 1984) (denying laches defense where plaintiff notified
defendants of potential infringement before defendant acquired mark).

       The district court found that Roederer inexcusably delayed in asserting its claim
because it was on notice in 1995 when its attorneys learned of Carrion’s use of the
“CRISTALINO” mark in the United States.2 The court noted that the progressive
encroachment doctrine requires an additional finding of when the infringement
became actionable to determine the period of delay, but it then failed to conduct a
meaningful analysis of that issue. Without referencing the applicable law governing
trademark infringement, it merely stated that “the evidence shows that sales of
Cristalino have been greater than sales of Cristal since at least the mid-1990’s” and
that “evidence of significant changes in the quality of the cava is lacking.” This was
the extent of the district court’s progressive encroachment analysis.

      2
       Because we hold that notice of possible infringement alone is insufficient to
measure the beginning of the period of delay, we do not decide whether the district
court was correct to impute constructive notice to Roederer on these facts.

                                           -6-
      However, it does not follow from either of these factual determinations that
Roederer had an actionable claim in 1995. “The Lanham Act prohibits the use of a
mark in connection with goods or services in a manner that is likely to cause
confusion as to the source or sponsorship of the goods or services.” Davis v. Walt
Disney Co., 430 F.3d 901, 903 (8th Cir. 2005) (citing 15 U.S.C. § 1125(a)(1)). We
consider a number of factors when evaluating the likelihood of confusion:


      1) the strength of the plaintiff’s mark; 2) the similarity between the
      plaintiff's and defendant’s marks; 3) the degree to which the allegedly
      infringing product competes with the plaintiff’s goods; 4) the alleged
      infringer’s intent to confuse the public; 5) the degree of care reasonably
      expected of potential customers, and 6) evidence of actual confusion.


Id. The fact that Cristalino’s sales volume had edged past that of Cristal in 1995 is
insufficient to demonstrate that Roederer had an actionable claim. Secondly, whether
Carrion has subsequently improved its Cristalino product is irrelevant to the question
of whether the qualities of Cristalino and Cristal were so disparate in 1995 as to
preclude Roederer’s infringement claim.3 Although it would be unworkable to require
a district court to locate the precise moment a trademark claim became actionable
before proceeding with its laches analysis, more is required than merely citing
marginal or irrelevant factors without reference to any of the principles governing
trademark infringement.



      3
        We also note that the 14 million euros Carrion spent improving the Jaume
Serra plant, combined with other evidence that Carrion improved its cava products
after its acquisition of Jaume Serra, created at the very least a genuine issue of
material fact as to whether Roederer’s claim was more actionable in 2002 than 1995.
Although the defense of laches lies within the district court’s discretion, this does not
change the fact that summary judgment requires “evidence of the non-movant . . . to
be believed, and all justifiable inferences . . . to be drawn in his favor.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

                                          -7-
       Furthermore, Carrion was (or should have been) on notice that Roederer
objected to the use of the “CRISTALINO” mark. Roederer successfully opposed
Jaume Serra’s registration of the “CRISTALINO” mark in Spain in 1990. Roederer
had also opposed the registration of the “CRISTALINO JAUME SERRA” mark in
Columbia and the United States in 1991 and 1997, respectively. Although the district
court permitted Carrion to stand in the shoes of Jaume Serra for purposes of asserting
the laches defense, it ignored the fact that the same reasoning also requires that
Carrion be deemed constructively aware of Roederer’s opposition to the
“CRISTALINO” mark before it merged with Jaume Serra in 1998. In his deposition
testimony, Carrion’s financial director, Felix Villaverde, testified that he knew of no
attempt by Carrion to determine whether, at the time of acquisition, any of Jaume
Serra’s marks were subject to the superior rights of other companies. This failure does
not change the fact that Roederer had made known its objections to the use of both the
“CRISTALINO” and “CRISTALINO JAUME SERRA” marks. Even if Carrion
could show that it expanded and improved the Jaume Serra facilities because of
Roederer’s delay in bringing suit in the United States, it cannot claim that it was
ignorant of the fact that Roederer opposed the registration of the “CRISTALINO” and
“CRISTALINO JAUME SERRA” marks. See Elvis Presley Enters., 141 F.3d at 205;
Conan Props., 752 F.2d at 151-52; Citibank, 724 F.2d at 1546.

        Finally, the district court also erred in finding that Carrion would be prejudiced
by this delay if Roederer’s suit were permitted to proceed. There is no evidence, other
than the appellees’ self-serving assertions, that Cristalino was so important to Carrion
that it would have not made investments in the Jaume Serra plant had Roederer
objected earlier. The district court placed a great deal of emphasis on the fact that
Carrion had spent several years and several million euros improving Jaume Serra’s
facilities. However, the Jaume Serra facilities produced several brands—private
labels, Jaume Serra, Heredad el Padruell, and Cristalino. The Cristalino brand
accounted for approximately 9% of Jaume Serra’s output after the improvements were
completed in 2003. When a defendant has invested generally in an industry, and not

                                           -8-
a particular product, the likelihood of prejudicial reliance decreases in proportion to
the particular product’s role in the business. See Univ. of Pittsburgh v. Champion
Prods., Inc., 686 F.2d 1040, 1048-49 (3d. Cir. 1982) (laches defense held unavailable
where the defendant’s investment was in an entire industry, not the plaintiff’s
particular mark). Given this fact, Carrion has failed to show that it suffered undue
prejudice as a result of Roederer’s delay in bringing suit. This failure by itself is
sufficient to bar the appellees’ laches defense.

                                         III.

      For the foregoing reasons, the district court abused its discretion in dismissing
Roederer’s suit. Accordingly, we reverse and remand for further proceedings
consistent with this opinion.




                                         -9-